Citation Nr: 1524230	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a nervous condition, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to October 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a previously denied claim for service connection for a nervous disorder.  The claim was reopened by the March 2013 statement of the case.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issue of entitlement to service connection for a nervous disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1974 rating decision denied the Veteran's claim for service connection for a nervous disorder.  The Veteran did not disagree with that decision or submit relevant evidence within the appeal period and that rating decision is final.

2.  A March 1987 rating decision denied the Veteran's request to reopen his claim for a nervous condition.  The Veteran did not disagree with that decision or submit relevant evidence within the appeal period and that rating decision is final.

3.  The evidence submitted since the March 1987 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a nervous condition.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim for service connection for a nervous condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for a nervous disorder was denied in an August 1974 rating decision.  The Veteran attempted to reopen his claim in February 1987.  A March 1987 rating decision found that new and material evidence had not been submitted and denied the claim.  The Veteran did not appeal the rating decisions, nor did he submit relevant evidence within one year of the notification of those decisions; therefore, those decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the August 1974 rating decision because the  acute psychotic episode in service was not shown on VA examination, and the schizoid personality that was diagnosed on VA examination was a constitutional   or developmental abnormality and not a disability under the law.  The March 1987 rating decision declined to reopen the previously denied claim because the hospital report, which noted treatment for major depression, showed current treatment only.

The evidence received since that time includes a March 2012 VA treatment record wherein the physician opined that the Veteran's psychiatric problems were more likely than not aggravated by his experiences in the Marine Corps.  Additionally, the March 2013 VA examiner opined that the diagnosis of acute schizophrenia in service was a misdiagnosis.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  


Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a nervous condition is reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for a nervous condition is reopened, and to this extent only the appeal is granted.



REMAND

Further development of the Veteran's claim is required prior to adjudication of the claim for service connection for a nervous condition on the merits.

The Veteran was afforded a VA examination in conjunction with his claim in March 2013.  However, the Board finds that an addendum opinion is necessary.  Specifically, the examiner opined that the Veteran's in-service psychiatric episode that ended his military career "appears to be a result of a previous life pattern[.]"  He went on to state that the Veteran's current generalized anxiety disorder was not caused by or a result of his military service.  The examiner suggests the condition is a result of a longstanding pattern which existed prior to military service.  In addition to the examiner's opinion that the Veteran had a psychiatric disability upon entrance to service, in March 2012 a VA clinician opined that the Veteran's "psychiatric problems were more likely than not aggravated by his experiences in the Marine Corps."  Given the foregoing, the Board finds that an addendum opinion is necessary that addresses the Veteran's psychiatric state upon entrance and exit  from service, and any relationship between such and his current psychiatric disability.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 



Finally, while receiving VA treatment in February 2010 the Veteran reported receiving private treatment for anxiety and PTSD.   These records appear relevant and should be obtained.  Relevant ongoing VA medical records should also be requested.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his psychiatric disability.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Obtain relevant VA treatment records dating since August 2012 and associate them with the claims file.

3. Send the claims file to the examiner who conducted the March 2013 psychological examination, if available, to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond to   the request, one should be scheduled.




Following a review of the claims file and any relevant electronic VA treatment records, the examiner should respond to the following:

a. Did the Veteran have a psychiatric disability (other than a personality disorder) that clearly existed prior to his entrance on active duty?  Please explain the reason for the conclusion.

b. If so, did that psychiatric disability undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation of symptoms)?  In rendering this opinion, please address the Veteran's in-service psychiatric treatment.  Please explain the reason for the conclusion.

c. If it is determined that there was a permanent worsening of a pre-existing psychiatric disability during service, was this permanent worsening clearly the result of the natural progression of the pre-existing disability?   If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of   natural progression rather than the result    of activities and/or incidents of active service.  Please explain the reason for the conclusions.

d. For any pre-existing psychiatric disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current psychiatric disability is at least as likely as not related to that in-service aggravation.  Please explain the reason for the conclusion.

e. For any current psychiatric disability identified (other than a personality disorder) that did not exist prior to service, please opine whether it is at least as likely as not (50 percent or greater probability) related to service, to include any possible relationship with the Veteran's in-service psychiatric treatment.

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim for service connection for an acquired psychiatric disorder remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


